Citation Nr: 0725607	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased rating for lumbosacral strain 
and arthritis, rated 20 percent disabling prior to January 
13, 2004, and rated 40 percent disabling beginning January 
13, 2004.

4.  Entitlement to an increased rating for bilateral hearing 
loss, rated 20 percent disabling prior to February 7, 2004, 
and rated 40 percent disabling beginning February 7, 2004.

5.  Entitlement to compensation for additional disability of 
the right hand as a result of VA carpal tunnel release 
surgery under the provisions of 38 U.S.C.A. § 1151. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1972 and subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACTDUTRA) with 
Reserve components.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for disability claimed due to VA surgery.  
This appeal also comes from a February 2001 RO rating 
decision that, in pertinent part, granted a 20 percent rating 
for lumbosacral strain with arthritis.  The veteran has 
continued to appeal for a higher rating even though the RO 
has subsequently granted a 40 percent for the lumbar spine.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the veteran is 
assumed to seek the maximum rating available).  

This appeal also arises from a December 2002 RO rating 
decision that determined that new and material evidence had 
not been received to reopen a claim for service connection 
for a left knee disability and granted an increased (20 
percent) rating for bilateral hearing loss disability.  A 
subsequent rating decision has granted a 40 percent rating 
for bilateral hearing loss disability; however, the veteran 
has continued his appeal for a higher rating for hearing loss 
and for service connection for the left knee.  Regarding the 
left knee disability, in a rating decision issued October 1, 
1987, the RO denied service connection for residuals of a 
left knee injury.  The veteran and his representative were 
notified of that decision but did not timely appeal.  Thus, 
that decision became final.  

The veteran also appealed for non-service-connected pension 
and for service connection for tinnitus; however, the RO has 
recently granted those claims.  Thus, those issues are 
resolved.

A June 2003 notice of disagreement (NOD) contains a claim for 
service connection for an acquired psychiatric disorder.  
This is referred for appropriate action.  

Entitlement to service connection for a left knee disability 
and entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 1987, the RO denied service 
connection for a left knee disability and properly notified 
the veteran of that decision.  

2.  The veteran commenced an appeal of the October 1987 
decision, but failed to submit a substantive appeal; hence 
that decision became final.

3.  Evidence received since the October 1987 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The service-connected arthritic lumbar spine has been 
manifested throughout the appeal period by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
reduced ankle jerks, radiculopathy of the left lower 
extremity, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

5.  The service connected right ear hearing loss disability 
is Level IX and the service-connected left ear hearing loss 
disability is Level VII.  


CONCLUSIONS OF LAW

1.  The October 1987 RO rating decision, which denied service 
connection for a left knee injury, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a left knee disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a 60 percent schedular rating for 
lumbosacral strain with arthritis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate II, § 4.71a, Diagnostic Code 5293 (2002).

4.  The criteria for a 50 percent schedular rating for 
bilateral hearing loss disability are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.71a, 
Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  In Kent v Nicholson, (March 2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in November 2002 and in June 2003, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  

A timing defect has occurred in sending the veteran his 
required notices.  In order to cure a timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II).  In this case, VA did 
not comply with the Federal Circuit's holding in Mayfield II.  
However, as the decision below is favorable, adjudication of 
the claim will not be unfairly prejudicial to the veteran.  

In the present appeal, because increased ratings are granted, 
the RO will issue a rating decision that implements the 
Board's decision.  The effective date will be in accordance 
with the rule for assignment of effective dates, which will 
be included with the rating decision.  

If the veteran is dissatisfied with either effective date 
that will be assigned by the RO, he is invited to submit a 
notice of disagreement in accordance with appeal instructions 
that will be issued with the rating decision.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of increased ratings herein.  

New and Material Evidence 

In an October 1987 rating decision, the RO denied service 
connection for residuals of a left knee injury.  The veteran 
filed a notice of disagreement (NOD), but failed to file a 
substantive appeal after receiving a statement of the case 
(SOC).  Thus, the rating decision became final absent further 
timely appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 
2002).  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a 
claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  See 38 C.F.R. 
§§ 3.156, 3.160 (2006).

38 C.F.R. § 3.156(a) (2006) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in September 
1998, well prior to the effective date of the revision and 
must be evaluated using the earlier-more liberal-version of 
the regulation.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1987 RO rating decision consists of service medical records 
(SMRs), a VA examination report, a June 1982 private 
treatment report, and the veteran's claims and statements.  
These are briefly discussed below.

The SMRs contain a DA Form 2173, Statement of Medical 
Examination and Duty Status.  This form indicates that the 
veteran suffered a line-of-duty left knee injury on June 27, 
1982, while performing active duty for training.  A June 1982 
private medical report reflects that the left knee was 
treated at Holy Cross Hospital after the injury.  Slight 
swelling, and a mild abrasion were noted.  The report notes 
that an X-ray was negative.  There was full range of motion 
with pain.  An impression of left knee contusion was offered 
by a registered nurse.  

The veteran requested service connection for the left knee in 
January 1987.  During a July 1987 VA examination, the 
examining physician noted that in 1982, blunt trauma had 
caused a left patella fracture with no surgical intervention.  
Current X-rays showed evidence of a previous patella fracture 
with narrowing of the articular cartilage in the 
patellofemoral joint.  The physician concluded that current 
left knee pain was the result of left knee arthritis due to a 
blunt force trauma to the patella. 

In October 1987, the RO denied service connection for the 
left knee disability on the basis that the contusion suffered 
was acute and transitory and [curiously] that because the 
June 1982 X-rays already showed arthritis, the current 
arthritis could not have been caused by the June 1982 injury.  

The Board must review the evidence submitted since the final 
October 1987 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  Relevant evidence submitted since 
the October 1987 RO decision includes an August 2002 Bay 
Pines VA Medical Center Rheumatology Clinic follow-up note, 
which indicates that the current problem with the knee is due 
to traumatic injury in 1982.   

The August 2002 rheumatology note is sufficiently new and 
material to warrant reopening the claim.  While a medical 
nexus opinion was previously rejected in the final rating 
decision of October 1987, this new note, although containing 
scant details, offers a slightly more complete history, as it 
indicates that there is a current knee disorder.  If medical 
evidence of a current disability is an element necessary for 
service connection, then new evidence of a current disability 
is new and also highly material.  Thus, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The Board concludes that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left knee disability.  The application to 
reopen the claim is granted.  38 U.S.C.A. § 5108; Manio, 
supra.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of each condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Prior to discussing the rating, the Board notes that in 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or due to actual impeded flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  In other words, functional 
loss due to pain is to be rated at the same level as 
functional loss due to impeded flexion.  

Lumbosacral Strain with Arthritis

In March 1973, service connection for lumbosacral strain was 
granted.  It was rated noncompensable (zero percent) under 
Diagnostic Code 5295.  In a July 1997 rating decision, the RO 
granted service connection for lumbar spine arthritis 
assigned a 10 percent rating under Diagnostic Code 5295-5292 
for lumbosacral strain with arthritis.  In August 2000, the 
veteran requested an increased rating.  He reported increased 
pain, treatment at VA facilities, and noted that he would 
enter a VA chronic pain management program.  

A June 1999 VA magnetic resonance imaging (MRI) report notes 
disc bulge and bony spur at L3-4 and mild degenerative 
changes of the lumbar spine.  A July 2000 VA outpatient 
treatment report notes considerable low back pain, but also 
notes that there was no radiation.  The veteran reported 10-
level pain on a scale of 10, but noted that he could move 
without sign of discomfort because he had a high tolerance 
for pain.  Other reports note that the veteran worked as a 
truck driver, but was not currently working because of carpal 
tunnel syndrome.  

A January 2001 VA general medical examination report notes 
maximum back in the upper left lumbar area.  The veteran 
reported flare-ups of pain, but denied any incapacitating 
episode or bowel or bladder dysfunction.  The examiner found 
lumbar tenderness, but no palpable spasm.  Range of motion 
was to 40 degrees of forward flexion, to 15 degrees of 
backward extension, to 18 and 15 degrees of lateral flexion 
to the right and left, respectively, and to 30 and 35 degrees 
of rotation to the right and left, respectively.  The 
diagnosis was lumbosacral strain with arthritis.  

In February 2001, the RO granted a 20 percent rating for the 
lumbar spine, effective from August 9, 2000.  

A June 2002 rheumatology clinic report notes low back pain 
with neurogenic claudication and paresthesia of the left 
lower lateral leg.  Left ankle reflexes were diminished, 
compared to the right.  The diagnosis was spinal stenosis. 

A February 2002 VA outpatient treatment report notes that an 
epidural injection was carried out for relief of discogenic 
pain and lumbar facet arthropathy.  An April 2002 VA pain 
clinic report notes sharp, stabbing low back pain 
occasionally radiating to the left lower extremity.  Deep 
tendon reflexes were 2+ and equal in the lower extremities.  
Additional pain medication was prescribed.

July 2002 VA X-rays showed degenerative changes, osteophytes, 
sclerosis, and spondylosis of the lumbar vertebrae.  A July 
2002 MRI study showed generalized disc bulging, but no disk 
herniation.  An August 2002 nerve conduction velocity study 
notes technical difficulty in the conduction study of left 
femoral nerve.  The report concludes that overall the study 
was "abnormal."

The veteran testified in August 2002 that he had limited 
mobility of the lower back, as if it were fused.  He noted 
recent epidural injections to relieve pain.  He currently 
took 3000 milligrams per day of acetaminophen, without much 
relief.  Pain shot up the spine and down the leg and he had 5 
to 6 spasms per day.  

A January 13, 2004, VA compensation examination report 
reflects complaints of continuous, severe back pain 
exacerbated by activity and subject to flare-ups.  Range of 
motion was to 30 degrees of forward flexion, to 20 degrees of 
backward extension, to 12 degrees of lateral flexion to the 
right and left, and to 12 and 8 degrees of rotation to the 
right and left, respectively.  All motion was painful, but 
there was no additional motion loss due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  X-rays 
showed lumbosacral disc derangement.  

In March 2004, the RO evaluated the lumbar spine under the 
former and revised rating criteria and granted a 40 percent 
rating effective from January 13, 2004, under Diagnostic Code 
5010-5292.

Under prior provisions of Diagnostic Code 5010, a 10 percent 
rating is available for any joint exhibiting painful motion 
and X-ray evidence of arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  

Under the prior provisions of Diagnostic Code 5292, 
evaluations from 10 to 40 percent are available for 
limitation of motion of the lumbar spine.  Slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

Under the prior provisions of Diagnostic Code 5293, a 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent rating is assigned for moderate 
intervertebral disc syndrome, defined as "recurring 
attacks."   A 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the prior provisions of Diagnostic Code 5295, 
lumbosacral strain, with slight, subjective symptoms only, is 
rated zero percent disabling.  With characteristic pain on 
motion, the rating is 10 percent.  With muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, the rating is 20 percent.  
A 40 percent rating is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
in forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The Board must determine whether there is any basis for 
assignment of a rating higher than 20 percent for the earlier 
portion of the appeal period and whether there is any basis 
for assignment of a rating higher than 40 percent for the 
latter portion of the appeal period, that is, from January 
13, 2004.  

Because discogenic pains, radiculopathy, and diminished ankle 
jerks with little relief (and related to the service-
connected lumbar spine arthritis) is shown well prior to 
January 13, 2004, and because those manifestations more 
nearly approximate a 60 percent rating under Diagnostic Code 
5293, the Board finds that the criteria for a 60 percent 
rating for pronounced intervertebral disc syndrome are met.  
Thus, a 60 percent rating must be assigned for that portion 
of the appeal period prior to the date of the revised 
regulations for intervertebral disc syndrome, that is, prior 
to September 23, 2002.  

Because the 60 percent rating discussed above is the maximum 
schedular rating offered under Diagnostic Code 5293, there is 
no need to consider additional impairment due to such factors 
as painful motion, weakness, and etc.  Johnston v. Brown, 
10 Vet. App. 80 (1997) (when the maximum schedular rating is 
in effect for loss of motion of a joint, and the disability 
does not meet the criteria for a higher evaluation under any 
other applicable diagnostic code (after all other potential 
diagnostic codes have been considered), further consideration 
of functional loss may not be required).  

The Board must next determine with the painful lumbar spine 
manifestations warrant a rating higher than 60 percent under 
the revised rating criteria for rating intervertebral disc 
syndrome of the lumbar spine.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities and 
changed the code for intervertebral disc syndrome to 
Diagnostic Code 5243.  The Board will use Diagnostic Code 
5243, Intervertebral Disc Syndrome, in its analysis below. 

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change  See also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

Under Diagnostic Codes 5293 (earlier changes effective from 
September 23, 2002) and 5243 (later changes effective Sep 26, 
2003) intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Because, however, the 60 percent rating, which 
is highest rating available for incapacitating episodes, has 
already been reached under the earlier rating criteria, a 
rating for incapacitating episodes need not be discussed.  
However, Note (2), which follows the rating criteria for 
incapacitating episodes, states:

When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Evaluating limitation of motion of the lumbar spine, under 
Diagnostic Code 5292, evaluations from 10 to 40 percent are 
available.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A January 2004 VA examination report reflects severe 
limitation of motion in flexion and in lateral flexion.  The 
manifestations therefore more nearly approximate the criteria 
for a 40 percent rating under Diagnostic Code 5292.  

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve, where one extremity is uninvolved.  The 10 
percent criteria appear to be approximated in this case.  
Thus, the lumbar spine could be rated no higher than 40 
percent for limitation of motion and 10 percent for sciatic-
related neurologic disability; however, because this method 
does not result in rating higher than the 60 percent 
authorized under the earlier version of Diagnostic Code 5293, 
it need not be used.  Therefore, at this point, a 60 percent 
rating under Diagnostic Code 5293 remains advantageous to the 
veteran.  Only one new rating criteria remains to be 
considered.  

Effective September 26, 2003, the following new rating 
criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Because ankylosis of the spine is required for a rating above 
50 percent and because ankylosis is not shown in this case, 
the above new rating criteria are not advantageous to the 
veteran and need not be further considered. 

After considering all the evidence of record, including the 
testimony the Board finds that the evidence favors a 60 
percent schedular rating for the service-connected low back 
disability for the entire appeal period.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  

Hearing Loss Disability 

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110.

Service connection for bilateral hearing loss was granted in 
March 1973 and a noncompensable rating was assigned under 
Diagnostic Code 6297.  The noncompensable rating was 
continued under Diagnostic Code 6100 in a July 1997 rating 
decision.

In August 2000, the veteran requested an increased rating for 
hearing loss disability.  In February 2001, the RO continued 
a noncompensable rating for bilateral hearing loss disability 
and the veteran did not appeal that decision.  

The veteran again requested an increased rating for bilateral 
hearing loss disability in August 2002.  

Upon VA authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
65
75
LEFT
55
60
65
65
70

Average pure tone thresholds were 55, right ear, and 65, left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in both ears.

In a December 2002 rating decision, however, the RO assigned 
a 20 percent rating for bilateral hearing loss disability 
effective from August 23, 2002. The veteran disagreed with 
the 20 percent rating and appealed for a higher rating.

Upon VA authorized audiological evaluation in February 2004, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
80
95
LEFT
60
70
75
80
95

Average pure tone thresholds were 80, both ears.  Speech 
audiometry revealed speech recognition ability of 48 percent 
in the right ear and 60 percent in the left ear.  

In a March 2004 rating decision, the RO assigned a 40 percent 
rating for bilateral hearing loss disability effective from 
February 7, 2004.  The veteran continued his appeal. 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2006).  
Because this situation exists in this case, the Board will 
consider both Tables.  

Under Table VI, the right hearing loss disability is Level IX 
and the left hearing loss disability is Level VII.  Under 
Table VIa, both ears are Livelier.  Table VI will therefore 
be used.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath, supra, the Board has reviewed all evidence of 
record pertaining to the history of the bilateral hearing 
loss disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant further exposition of 
remote clinical histories and findings pertaining to this 
disability.

The relevant medical evidence consists of two VA audiometry 
evaluations and the assertions of the veteran.  As the 
February 2004 VA audiometry evaluation is slightly more 
advantageous to the veteran, the Board will resolve the 
benefit of the doubt in favor of the veteran and use the 
testing results in evaluating the hearing loss disability.

The service-connected right ear should be assigned Level IX 
and the service-connected left ear should be assigned Level 
VII.  This assignment is determined by mechanically applying 
the audiometry results to the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Application of such findings to Table VII, results in the 
assignment of 50 percent evaluation for bilateral hearing 
loss disability.  The rating to be assigned for hearing loss 
is not a matter of judgment, it is simply a mechanical 
application of the audiometry findings to the chart.  Id.  
Because the evidence favors the claim, it will be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the lumbar spine and the hearing loss 
disability have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence having submitted to reopen a claim 
for service connection for residuals of a left knee injury, 
the claim is reopened.  To that extent the appeal is granted.

A 60 percent schedular rating for lumbosacral strain and 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A 50 percent schedular rating for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

Left Knee 

A private physician has related a current left knee condition 
to an injury suffered during a period of ACDUTRA in June 
1982.  It is not known whether the VA physician has based 
this opinion on a review of all the pertinent medical 
history, however, and the opinion fails to mention the 
specific left knee diagnosis.  It would be helpful, 
therefore, if a physician would review the claims files, 
examine the left knee, offer a diagnosis, and address whether 
it is at least as likely as not (50 percent or greater 
probability) that any left knee disorder found is related to 
the injury that occurred in June 1982.  

38 U.S.C.A. § 1151 Compensation

In June 2000, a VA physician who had reviewed the file and 
examined the veteran attributed right hand and right thumb 
paralysis to VA carpal tunnel release surgery.  In August 
2000, the VA physician determined that the right hand 
symptoms were not a necessary consequence of the VA surgery.  
38 U.S.C.A. § 1151 compensation requires, however, that there 
be some evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, or, in the absence of fault, that there be an 
event not reasonably foreseeable.  Neither threshold has been 
met in this case.  However, because a VA physician has 
suggested that the right wrist disability might be an event 
not reasonably foreseeable, the duty to assist includes 
returning the claims folder to the VA physician for 
clarification.  

The duty to assist also includes obtaining all relevant 
records in VA's possession.  There is no VA OF 522 
Authorization for Administration of Anesthesia & Performance 
of Operations or other VA- authorized consent form of record.  
As that form might note whether medial and radian nerve 
damage was anticipated, it is relevant and necessary for 
adjudication.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a notice that includes: 
(1) an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
if service connection is granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist specifically 
affecting the issue on appeal.

2.  The AOJ should attempt to obtain the 
veteran's OF-22, on file at the facility 
that performed his December 1999 surgery. 

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should make 
arrangements for an examination of the 
left knee by an orthopedic specialist.  
The physician is asked to review the 
pertinent medical history, elicit a 
history of relevant symptoms from the 
veteran, examine the left knee and offer 
a diagnosis, and then address whether it 
is at least as likely as not (50 percent 
or greater probability) that the current 
left knee disability (if any) is the 
result of a June 1982 injury.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  

4.  The AOJ should return the claims 
files to the VA examiner who performed 
the June 21, 2000, VA peripheral nerves 
examination.  The physician is asked to 
review the pertinent medical history and 
offer an opinion addressing whether the 
neurological impairment of the right hand 
noted in the examination report was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in performing carpal tunnel release 
surgery.  

If the answer above is "no", the 
physician should address whether the 
right hand disability was an event "not 
reasonably foreseeable."  If the 
physician who conducted the June 2000 
examination is not available, a qualified 
substitute may be used.  The veteran may 
be reexamined if necessary.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


